IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               :   No. 526 EAL 2017
                                             :
                     Respondent              :
                                             :   Petition for Allowance of Appeal from
                                             :   the Published Opinion and Order of
              v.                             :   the Superior Court at No. 3150 EDA
                                             :   2015, at 172 A.3d 661 (Pa. Super.
                                             :   2017) entered on October 19, 2017,
 TAYQUINE DIGGS,                             :   vacating and remanding the Order
                                             :   of the Philadelphia County Court of
                     Petitioner              :   Common Pleas at No. MC-51-CR-
                                             :   0000390-2013 entered on October 2,
                                             :   2015


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2019, the Petition for Allowance of Appeal is

GRANTED. The Order of the Superior Court and the Order of the Court of Common

Pleas of Philadelphia County denying the motion to dismiss are VACATED. The matter

is REMANDED to the common pleas court for reconsideration in light of Commonwealth

v. Perfetto, __ A.3d __, 2019 WL 1866653 (Pa. April 26, 2019).